Citation Nr: 1526666	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter has been previously remanded by the Board in November 2012, August 2013, October 2013, and May 2014.  

As explained by the Board in its prior remands, the Veteran's claim for service connection for pulmonary asbestosis was granted by a September 2009 rating decision wherein he was assigned a noncompensable initial evaluation effective August 6, 2008.  However, the Veteran submitted private treatment records in May 2010, within one year of the September 2009 rating decision.  Therefore, the September 2009 rating decision did not become final and the issue on appeal is entitlement to a compensable initial evaluation for pulmonary asbestosis. 

In the June 2010 rating decision, the RO denied the Veteran's claim for an initial compensable evaluation for pulmonary asbestosis.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued.  In light of above, the Board concludes that this appeal arises from the June 2010 rating decision and the issue is as stated on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2013 remand ordered a new examination in part to determine whether a change of the Veteran's diagnosis is appropriate.  Specifically, the remand instructed that if the Veteran is not currently diagnosed with pulmonary asbestosis, the examiner was to address whether any other diagnosis provided represents a change in diagnosis from the pulmonary asbestosis that was service-connected by the September 2009 rating decision, and to explain whether the change in diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  The March 2014 examination report indicated that the Veteran was diagnosed with pulmonary asbestosis in 2008 based on a CT report, but that the Veteran does not have a clinical diagnosis of asbestosis, meaning that his symptoms and pulmonary function testing (PFT) do not reflect a worsening asbestosis condition.  The examiner also noted that "the [V]eteran's current claimed condition is due to his COPD and not due to the asbestosis."  The finding that the Veteran does not have a clinical diagnosis of asbestosis triggers the requirement that the examiner address whether the change of diagnosis to COPD represents a progression of the prior diagnosis of asbestosis, a correction of an error in the prior diagnosis, or the development of a new and separate condition.  Although the examiner noted that COPD is caused by smoking and the Veteran has a history of smoking, the examiner did not fully address the requested questions.  Therefore, although the Board sincerely regrets the additional delay, a remand is required to obtain a supplemental  opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the June 2013 examiner found that the Veteran's PFT results were the result of asbestosis, and that the test result most accurately reflecting the Veteran's level of disability was the FEV-1/FVC result.  This examiner noted that although the Veteran was a smoker at the time he was exposed to asbestos, he has not smoked for 33 years, and that the PFT findings are most likely due to his service-connected asbestosis exposure and not due to any primary smoking related lung disease.  The examiner cited a medical treatise noting that "[a]irways obstruction generally reflects concomitant exposure to cigarette smoke, but rarely occurs in the absence of tobacco exposure.  Airflow limitation in these patients may be due to inflammation of large airways resulting from asbestos deposition along the respiratory bronchioles and alveolar duct bifurcations."  The supplemental opinion obtained upon remand should address these findings, and attempt to reconcile them with the March 2014 examiner's findings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the March 2014 examiner, or another appropriate VA clinician if the March 2014 examiner is not available, and obtain a supplemental opinion.  The examiner is asked to provide opinions on the following:

(a) Clarify whether the Veteran has a current diagnosis of pulmonary asbestosis.  In particular, the clinician is to explain whether the March 2014 finding that the Veteran does not have a clinical diagnosis of asbestosis indicates that the 2008 diagnosis of asbestosis based on CT report was in error.  The examiner is asked to address the Veteran's ongoing treatment for asbestosis in determining whether the Veteran has a current diagnosis of asbestosis.  

(b) Address whether any other diagnosis, to specifically include COPD, represents a change in diagnosis from the pulmonary asbestosis that was service-connected by the September 2009 rating decision, a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  

(c) Reconcile the response(s) to the above with the June 2013 examiner's findings that although the Veteran was a smoker at the time he was exposed to asbestos, he has not smoked for 33 years, and that the PFT findings are most likely due to his service-connected asbestosis exposure and not due to any primary smoking related lung disease.  The examiner cited a medical treatise noting that "[a]irways obstruction generally reflects concomitant exposure to cigarette smoke, but rarely occurs in the absence of tobacco exposure.  Airflow limitation in these patients may be due to inflammation of large airways resulting from asbestos deposition along the respiratory bronchioles and alveolar duct bifurcations."  

(d) If the Veteran is diagnosed with pulmonary asbestosis as well as other disabilities, state whether the Veteran's service-connected symptoms may be differentiated from the nonservice-connected disabilities and their symptoms.  

If the clinician finds that an additional examination is necessary to provide the requested opinions, then one should be scheduled.  

2.  After completing the above development, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




